Exhibit 10.29

SECOND

AMENDED AND RESTATED BYE-LAWS

OF

INTELSAT GLOBAL, LTD.

Adopted on 6 May, 2009

 

 

    Secretary    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTERPRETATION

   1 1.    Definitions    1

SHARES

   3 2.    Power to Issue Shares    3 3.    Power of the Company to Purchase its
Shares    3 4.    Rights Attaching to Shares    3 5.    Calls on Shares    5 6.
   Prohibition on Financial Assistance    6 7.    Forfeiture of Shares    6 8.
   Share Certificates    7 9.    Fractional Shares    7

REGISTRATION OF SHARES

   7 10.    Register of Members    7 11.    Registered Holder Absolute Owner   
8 12.    Transfer of Registered Shares    8 13.    Transmission of Registered
Shares    9

ALTERATION OF SHARE CAPITAL

   10 14.    Power to Alter Capital    10 15.    Variation of Rights Attaching
to Shares    10

DIVIDENDS AND CAPITALISATION

   10 16.    Dividends    10 17.    Power to Set Aside Profits    11 18.   
Method of Payment    11 19.    Capitalisation    11

MEETINGS OF MEMBERS

   12 20.    Annual General Meetings    12 21.    Special General Meetings    12
22.    Requisitioned General Meetings    12 23.    Notice    12 24.    Giving
Notice and Access    13 25.    Postponement of General Meeting    13 26.   
Electronic Participation in Meetings    14 27.    Quorum at General Meetings   
14 28.    Chairman to Preside at General Meetings    14 29.    Voting on
Resolutions    14 30.    Power to Demand a Vote on a Poll    15 31.    Voting by
Joint Holders of Shares    16 32.    Instrument of Proxy    16 33.   
Representation of Corporate Member    17 34.    Adjournment of General Meeting
   17 35.    Written Resolutions    17 36.    Directors Attendance at General
Meetings    18

DIRECTORS AND OFFICERS

   18 37.    Election of Directors    18 38.    Number of Directors    18 39.   
Term of Office of Directors    18 40.    Alternate Directors    18 41.   
Removal of Directors    19 42.    Vacancy in the Office of Director    19 43.   
Remuneration of Directors    19 44.    Defect in Appointment    20 45.   
Directors to Manage Business    20 46.    Powers of the Board of Directors    20
47.    Register of Directors and Officers    21 48.    Appointment of Officers
   21 49.    Appointment of Secretary    21 50.    Duties of Officers    21 51.
   Remuneration of Officers    21 52.    Conflicts of Interest    22 53.   
Indemnification and Exculpation of Directors and Officers    22

MEETINGS OF THE BOARD OF DIRECTORS

   23 54.    Board Meetings    23 55.    Notice of Board Meetings    23 56.   
Electronic Participation in Meetings    23 57.    Quorum at Board Meetings    12
58.    Board to Continue in the Event of Vacancy    23 59.    Chairman to
Preside    24 60.    Written Resolutions    24 61.    Validity of Prior Acts of
the Board    24

CORPORATE RECORDS

   24 62.    Minutes    24 63.    Place Where Corporate Records Kept    24 64.
   Form and Use of Seal    24

ACCOUNTS

   25 65.    Books of Account    25 66.    Financial Year End    25

AUDITS

   25 67.    Annual Audit    25 68.    Appointment of Auditor    25 69.   
Remuneration of Auditor    25 70.    Duties of Auditor    26 71.    Access to
Records    26 72.    Financial Statements    26 73.    Distribution of Auditor’s
Report    26 74.    Vacancy in the Office of Auditor    26

VOLUNTARY WINDING-UP AND DISSOLUTION

   26 75.    Winding-Up    26

CHANGES TO CONSTITUTION

   27 76.    Changes to Bye-laws    27 77.    Changes to the Memorandum of
Association    27 78.    Discontinuance    27



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 1

 

 

 

INTERPRETATION

 

1. Definitions

 

  1.1 In these Bye-laws, the following words and expressions shall, where not
inconsistent with the context, have the following meanings, respectively:

 

Act    the Companies Act 1981 as amended from time to time; Alternate Director
   an alternate director appointed in accordance with these Bye-laws; Auditor   
includes an individual or partnership; Board    the board of directors appointed
or elected pursuant to these Bye-laws and acting by resolution in accordance
with the Act and these Bye-laws or the directors present at a meeting of
directors at which there is a quorum; Class A Shares    has the meaning assigned
in Bye-law 4.1(i); Class B Shares    has the meaning assigned in Bye-law
4.1(ii); Company    the company for which these Bye-laws are approved and
confirmed; Director    a director of the Company and shall include an Alternate
Director; Management Agreement    the Management Shareholders Agreement dated on
or about the date of adoption of these Bye-laws by and among the Company, the
sponsor shareholders, as defined in Section 16 thereof and each of the
individual shareholders who become parties thereto from time to time in
accordance with the terms thereof (the “Management Shareholders”); Member    the
person registered in the Register of Members as the holder of shares in the
Company and, when two or more persons are so registered as joint holders of
shares, means the person whose name stands first in the Register of Members as
one of such joint holders or all of such persons, as the context so requires;



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 2

 

 

 

notice    written notice as further provided in these Bye-laws unless otherwise
specifically stated; Officer    any person appointed by the Board to hold an
office in the Company; Register of Directors and Officers    the register of
directors and officers referred to in these Bye-laws; Register of Members    the
register of members referred to in these Bye-laws; Resident Representative   
any person appointed to act as resident representative and includes any deputy
or assistant resident representative; Secretary    the person appointed to
perform any or all of the duties of secretary of the Company and includes any
deputy or assistant secretary and any person appointed by the Board to perform
any of the duties of the Secretary; SL Shareholders Agreement    the
Shareholders Agreement dated on or about the date of adoption of these Bye-laws
by and between the Company, the shareholders listed on Schedule A thereto (the
“BC Investors”) and the shareholders listed on Schedule B thereto (“Silver
Lake”); and Treasury Share    a share of the Company that was or is treated as
having been acquired and held by the Company and has been held continuously by
the Company since it was so acquired and has not been cancelled.

 

  1.2 In these Bye-laws, where not inconsistent with the context:

 

a) words denoting the plural number include the singular number and vice versa;

 

b) words denoting the masculine gender include the feminine and neuter genders;

 

c) words importing persons include companies, associations or bodies of persons
whether corporate or not;

 

d) the words:

 

  (i) “may” shall be construed as permissive; and

 

  (ii) “shall” shall be construed as imperative; and



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 3

 

 

 

e) unless otherwise provided herein, words or expressions defined in the Act
shall bear the same meaning in these Bye-laws.

 

  1.3 In these Bye-laws expressions referring to writing or its cognates shall,
unless the contrary intention appears, include facsimile, printing, lithography,
photography, electronic mail and other modes of representing words in visible
form.

 

  1.4 Headings used in these Bye-laws are for convenience only and are not to be
used or relied upon in the construction hereof.

SHARES

 

2. Power to Issue Shares

 

  2.1 Subject to these Bye-laws and to any resolution of the Members to the
contrary, and without prejudice to any special rights previously conferred on
the holders of any existing shares or class of shares, the Board shall have the
power to issue any unissued shares on such terms and conditions as it may
determine and any shares or class of shares may be issued with such preferred,
deferred or other special rights or such restrictions, whether in regard to
dividend, voting, return of capital, or otherwise as the Company may by
resolution of the Members prescribe.

 

  2.2 Subject to the Act, any preference shares may be issued or converted into
shares that (at a determinable date or at the option of the Company or the
holder) are liable to be redeemed on such terms and in such manner as may be
determined by the Board (before the issue or conversion).

 

3. Power of the Company to Purchase its Shares

 

  3.1 The Company may purchase its own shares for cancellation or acquire them
as Treasury Shares in accordance with the Act on such terms as the Board shall
think fit.

 

  3.2 The Board may exercise all the powers of the Company to purchase or
acquire all or any part of its own shares in accordance with the Act.

 

4. Rights Attaching to Shares

 

  4.1 Subject to any resolution of the Members to the contrary (and without
prejudice to any special rights conferred thereby on the holders of any other
shares or class of shares), the share capital shall be divided into two classes
of shares as follows:

 

  (i) 18,000,000 class A shares of US$0.001 each (“Class A Shares”); and

 

  (ii) 1,800,000 class B shares of US$0.001 each (“Class B Shares”).



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 4

 

 

 

  4.2 The Class A Shares shall, subject to these Bye-laws, have the following
rights and restrictions:

 

a) be entitled to one vote per share;

 

b) be entitled to such dividends as the Board may from time to time declare;
provided that holders of Class A Shares shall be entitled to receive
Distributions (as defined below) equal to their Paid-in-Capital (as defined
below) before holders of Class B Shares are entitled to receive any
Distributions and, after each holder of Class A Shares has received
Distributions equal to such Class A holder’s Paid-in-Capital with respect to
each Class A Share, the holders of Class B Shares and holders of Class A Shares
shall be entitled to receive Distributions ratably based upon the proportionate
number of outstanding common shares of the Company held by each such
shareholder; provided that at the time of any Distribution of Class A Shares to
the holders of Class A Shares (a “Class A Share Distribution”), the Company
shall simultaneously make a Class B Share distribution to the holders of Class B
Shares in an amount necessary to maintain the proportion of Class A Shares to
Class B Shares in effect as of the date of such Class A Share Distribution; and
provided, further, that for purposes of determining the value of the Class A
Shares distributed pursuant to any Class A Share Distribution, the value of each
Class A Share shall be equal to the excess of (x) the value of a Class A Share
over (y) the value of a Class B Share, in each case, determined as of the date
of such Class A Share Distribution. For purposes of these Bye-laws,
(i) “Distributions” shall mean (A) distributions of Class A Shares,
(B) distributions in liquidation of the Company, and (C) other distributions
payable to shareholders for which such an entitlement to receive such
distribution would not prevent the Class A Shares from qualifying as “service
recipient stock” within the meaning of Department of Treasury Regulation
Section 1.409A-1(b)(5)(iii); (ii) “Paid-in-Capital” shall mean, (A) with respect
to each Class A Restricted Share issued on February 4, 2008 (the “Closing
Date”), the fair market value of such Class A Share on the Closing Date (which,
for the avoidance of doubt, was $100 per share), (B) with respect to each
Class A Share acquired upon exercise of any Rollover Option (as defined below),
the fair market value of such Class A Share on the Closing Date and (C) with
respect to any other Class A Share, the purchase price paid by such shareholder
for such Class A Share (including, without limitation, the exercise price paid
upon exercise of any underlying Share Option); and (iii) “Rollover Option” shall
mean a non-qualified stock option issued to a optionholder on the Closing Date
in consideration for the termination and cancellation of one or more stock
rights issued under the Intelsat Holdings, Ltd. Share Incentive Plan;

 

c) in the event of a winding-up or dissolution of the Company, whether voluntary
or involuntary or for the purpose of a reorganisation or otherwise or upon any
distribution of capital, be entitled to the surplus assets of the Company in
preference to the holders of the Class B Shares of the Company until the holders
of the Class A Shares receive their Paid-in-Capital with respect to each Class A
Share, and thereafter such surplus assets shall be shared ratably among the
holders of the Class A Shares and the Class B Shares;

 

d) in the case of Class A Shares held by Management Shareholders, shall be
entitled to the rights and subject to the obligations of a Management
Shareholder as set out in Section 13 of the Management Agreement; and

 

e) subject to the foregoing, generally be entitled to enjoy all of the rights
attaching to shares.

 

  4.3 The Class B Shares shall, subject to these Bye-laws, have the following
rights and restrictions:



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 5

 

 

 

a) be entitled to one vote per share and, except as provided in the Act, the
Class B Shares shall always vote together with the holders of the Class A Shares
at general meetings of the Members;

 

b) be entitled to such Distributions as the Board may from time to time declare
ratably with the holders of the Class A Shares; provided that holders of Class B
Shares shall not be entitled to receive their percentage interest of all
Distributions paid to shareholders until each holder of Class A Shares receives
Distributions equal to their Paid-in-Capital with respect to each Class A Share,
and, thereafter, the holders of Class B Shares and holders of Class A Shares
shall be entitled to receive Distributions ratably based upon the proportionate
number of outstanding common shares of the Company held by each such
shareholder; provided that at the time of any Distribution of Class A Shares to
the holders of Class A Shares (a “Class A Share Distribution”), the Company
shall simultaneously make a Class B Share distribution to the holders of Class B
Shares in an amount necessary to maintain the proportion of Class A Shares to
Class B Shares in effect as of the date of such Class A Share Distribution; and
provided, further, that for purposes of determining the value of the Class A
Shares distributed pursuant to any Class A Share Distribution, the value of each
Class A Share shall be equal to the excess of (x) the value of a Class A Share
over (y) the value of a Class B Share, in each case, determined as of the date
of such Class A Share Distribution;

 

c) subject to the priority given to the Class A Shares in Bye-law 4.2(c), in the
event of a winding-up or dissolution of the Company, whether voluntary or
involuntary or for the purpose of a reorganisation or otherwise or upon any
distribution of capital, be entitled to share ratably in the surplus assets of
the Company with the Class A Shares;

 

d) shall be entitled to the rights and subject to the obligations of a
Management Shareholder as set out in Section 13 of the Management Agreement; and

 

e) subject to the foregoing, generally be entitled to enjoy all of the rights
attaching to shares.

 

  4.4 All the rights attaching to a Treasury Share shall be suspended and shall
not be exercised by the Company while it holds such Treasury Share and, except
where required by the Act, all Treasury Shares shall be excluded from the
calculation of any percentage or fraction of the share capital, or shares, of
the Company.

 

5. Calls on Shares

 

  5.1 The Board may make such calls as it thinks fit upon the Members in respect
of any moneys (whether in respect of nominal value or premium) unpaid on the
shares allotted to or held by such Members and, if a call is not paid on or
before the day appointed for payment thereof, the Member may at the discretion
of the Board be liable to pay the Company interest on the amount of such call at
such rate as the Board may determine, from the date when such call was payable
up to the actual date of payment. The Board may differentiate between the
holders as to the amount of calls to be paid and the times of payment of such
calls.

 

  5.2 The joint holders of a share shall be jointly and severally liable to pay
all calls and any interest, costs and expenses in respect thereof.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 6

 

 

 

  5.3 The Company may accept from any Member the whole or a part of the amount
remaining unpaid on any shares held by him, although no part of that amount has
been called up.

 

6. Prohibition on Financial Assistance

The Company shall not give, whether directly or indirectly, whether by means of
loan, guarantee, provision of security or otherwise, any financial assistance
for the purpose of the acquisition or proposed acquisition by any person of any
shares in the Company, but nothing in this Bye-law shall prohibit transactions
permitted under the Act.

 

7. Forfeiture of Shares

 

  7.1 If any Member fails to pay, on the day appointed for payment thereof, any
call in respect of any share allotted to or held by such Member, the Board may,
at any time thereafter during such time as the call remains unpaid, direct the
Secretary to forward such Member a notice in writing in the form, or as near
thereto as circumstances admit, of the following:

Notice of Liability to Forfeiture for Non-Payment of Call

Intelsat Global, Ltd. (the “Company”)

You have failed to pay the call of [amount of call] made on the [    ] day of
[        ], 200[    ], in respect of the [number] share(s) [number in figures]
standing in your name in the Register of Members of the Company, on the [    ]
day of [        ], 200[  ], the day appointed for payment of such call. You are
hereby notified that unless you pay such call together with interest thereon at
the rate of [    ] per annum computed from the said [    ] day of [        ],
200[    ] at the registered office of the Company the share(s) will be liable to
be forfeited.

Dated this [    ] day of [            ], 200[    ]

 

 

      [Signature of Secretary] By Order of the Board      

 

  7.2 If the requirements of such notice are not complied with, any such share
may at any time thereafter before the payment of such call and the interest due
in respect thereof be forfeited by a resolution of the Board to that effect, and
such share shall thereupon become the property of the Company and may be
disposed of as the Board shall determine. Without limiting the generality of the
foregoing, the disposal may take place by sale, repurchase, redemption or any
other method of disposal permitted by and consistent with these Bye-laws and the
Act.

 

  7.3 A Member whose share or shares have been so forfeited shall,
notwithstanding such forfeiture, be liable to pay to the Company all calls owing
on such share or shares at the time of the forfeiture, together with all
interest due thereon and any costs and expenses incurred by the Company in
connection therewith.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 7

 

 

 

  7.4 The Board may accept the surrender of any shares which it is in a position
to forfeit on such terms and conditions as may be agreed. Subject to those terms
and conditions, a surrendered share shall be treated as if it had been
forfeited.

 

8. Share Certificates

 

  8.1 Every Member shall be entitled to a certificate under the common seal of
the Company or bearing the signature (or a facsimile thereof) of a Director or
the Secretary or a person expressly authorised to sign specifying the number
and, where appropriate, the class of shares held by such Member and whether the
same are fully paid up and, if not, specifying the amount paid on such shares.
The Board may by resolution determine, either generally or in a particular case,
that any or all signatures on certificates may be printed thereon or affixed by
mechanical means.

 

  8.2 The Company shall be under no obligation to complete and deliver a share
certificate unless specifically called upon to do so by the person to whom the
shares have been allotted.

 

  8.3 If any share certificate shall be proved to the satisfaction of the Board
to have been worn out, lost, mislaid, or destroyed the Board may cause a new
certificate to be issued and request an indemnity for the lost certificate if it
sees fit.

 

9. Fractional Shares

The Company may issue its shares in fractional denominations and deal with such
fractions to the same extent as its whole shares and shares in fractional
denominations shall have in proportion to the respective fractions represented
thereby all of the rights of whole shares including (but without limiting the
generality of the foregoing) the right to vote, to receive dividends and
distributions and to participate in a winding-up.

REGISTRATION OF SHARES

 

10. Register of Members

 

  10.1 The Board shall cause to be kept in one or more books a Register of
Members and shall enter therein the particulars required by the Act.

 

  10.2 The Register of Members shall be open to inspection without charge at the
registered office of the Company on every business day, subject to such
reasonable restrictions as the Board may impose, so that not less than two hours
in each business day be allowed for inspection. The Register of Members may,
after notice has been given in accordance with the Act, be closed for any time
or times not exceeding in the whole thirty days in each year.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 8

 

 

 

11. Registered Holder Absolute Owner

The Company shall be entitled to treat the registered holder of any share as the
absolute owner thereof and accordingly shall not be bound to recognise any
equitable claim or other claim to, or interest in, such share on the part of any
other person.

 

12. Transfer of Registered Shares

 

  12.1 An instrument of transfer shall be in writing in the form of the
following, or as near thereto as circumstances admit, or in such other form as
the Board may accept:

Transfer of a Share or Shares

Intelsat Global, Ltd. (the “Company”)

FOR VALUE RECEIVED………………. [amount], I, [name of transferor] hereby sell, assign
and transfer unto [transferee] of [address], [number] shares of the Company.

 

DATED this [    ] day of [        ], 200[    ]      Signed by:      In the
presence of:

 

    

 

Transferor      Witness

 

    

 

Transferee      Witness

 

  12.2 Such instrument of transfer shall be signed by or on behalf of the
transferor and transferee, provided that, in the case of a fully paid share, the
Board may accept the instrument signed by or on behalf of the transferor alone.
The transferor shall be deemed to remain the holder of such share until the same
has been registered as having been transferred to the transferee in the Register
of Members.

 

  12.3 The Board may refuse to recognise any instrument of transfer unless it is
accompanied by the certificate in respect of the shares to which it relates and
by such other evidence as the Board may reasonably require to show the right of
the transferor to make the transfer.

 

  12.4 The joint holders of any share may transfer such share to one or more of
such joint holders, and the surviving holder or holders of any share previously
held by them jointly with a deceased Member may transfer any such share to the
executors or administrators of such deceased Member.

 

  12.5 The Board may in its absolute discretion and without assigning any reason
therefor refuse to register the transfer of a share. The Board shall refuse to
register a transfer unless all applicable consents, authorisations and
permissions of any governmental body or agency in Bermuda have been obtained. If
the Board refuses to register a transfer of any share the Secretary shall,
within three months after the date on which the transfer was lodged with the
Company, send to the transferor and transferee notice of the refusal.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 9

 

 

 

13. Transmission of Registered Shares

 

  13.1 In the case of the death of a Member, the survivor or survivors where the
deceased Member was a joint holder, and the legal personal representatives of
the deceased Member where the deceased Member was a sole holder, shall be the
only persons recognised by the Company as having any title to the deceased
Member’s interest in the shares. Nothing herein contained shall release the
estate of a deceased joint holder from any liability in respect of any share
which had been jointly held by such deceased Member with other persons. Subject
to the Act, for the purpose of this Bye-law, legal personal representative means
the executor or administrator of a deceased Member or such other person as the
Board may, in its absolute discretion, decide as being properly authorised to
deal with the shares of a deceased Member.

 

  13.2 Any person becoming entitled to a share in consequence of the death or
bankruptcy of any Member may be registered as a Member upon such evidence as the
Board may deem sufficient or may elect to nominate some person to be registered
as a transferee of such share, and in such case the person becoming entitled
shall execute in favour of such nominee an instrument of transfer in writing in
the form, or as near thereto as circumstances admit, of the following:

Transfer by a Person Becoming Entitled on Death/Bankruptcy of a Member

Intelsat Global, Ltd. (the “Company”)

I/We, having become entitled in consequence of the [death/bankruptcy] of [name
and address of deceased/bankrupt Member] to [number] share(s) standing in the
Register of Members of the Company in the name of the said [name of
deceased/bankrupt Member] instead of being registered myself/ourselves, elect to
have [name of transferee] (the “Transferee”) registered as a transferee of such
share(s) and I/we do hereby accordingly transfer the said share(s) to the
Transferee to hold the same unto the Transferee, his or her executors,
administrators and assigns, subject to the conditions on which the same were
held at the time of the execution hereof; and the Transferee does hereby agree
to take the said share(s) subject to the same conditions.

 

DATED this [    ] day of [        ], 200[    ]      Signed by:      In the
presence of:

 

    

 

Transferor      Witness

 

    

 

Transferee      Witness

 

  13.3 On the presentation of the foregoing materials to the Board, accompanied
by such evidence as the Board may require to prove the title of the transferor,
the transferee shall be registered as a Member. Notwithstanding the foregoing,
the Board shall, in any case, have the same right to decline or suspend
registration as it would have had in the case of a transfer of the share by that
Member before such Member’s death or bankruptcy, as the case may be.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 10

 

 

 

  13.4 Where two or more persons are registered as joint holders of a share or
shares, then in the event of the death of any joint holder or holders the
remaining joint holder or holders shall be absolutely entitled to such share or
shares and the Company shall recognise no claim in respect of the estate of any
joint holder except in the case of the last survivor of such joint holders.

ALTERATION OF SHARE CAPITAL

 

14. Power to Alter Capital

 

  14.1 The Company may if authorised by resolution of the Members increase,
divide, consolidate, subdivide, change the currency denomination of, diminish or
otherwise alter or reduce its share capital in any manner permitted by the Act.

 

  14.2 Where, on any alteration or reduction of share capital, fractions of
shares or some other difficulty would arise, the Board may deal with or resolve
the same in such manner as it thinks fit.

 

15. Variation of Rights Attaching to Shares

If, at any time, the share capital is divided into different classes of shares,
the rights attached to any class (unless otherwise provided by the terms of
issue of the shares of that class) may, whether or not the Company is being
wound-up, be varied with the consent in writing of the holders of three-fourths
of the issued shares of that class or with the sanction of a resolution passed
by a majority of the votes cast at a separate general meeting of the holders of
the shares of the class at which meeting the necessary quorum shall be two
persons at least holding or representing by proxy one-third of the issued shares
of the class. The rights conferred upon the holders of the shares of any class
issued with preferred or other rights shall not, unless otherwise expressly
provided by the terms of issue of the shares of that class, be deemed to be
varied by the creation or issue of further shares ranking pari passu therewith.

DIVIDENDS AND CAPITALISATION

 

16. Dividends

 

  16.1 The Board may, subject to these Bye-laws and in accordance with the Act,
declare a dividend to be paid to the Members, in proportion to the number of
shares held by them, and such dividend may be paid in cash or wholly or partly
in specie in which case the Board may fix the value for distribution in specie
of any assets. No unpaid dividend shall bear interest as against the Company.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 11

 

 

 

  16.2 The Board may fix any date as the record date for determining the Members
entitled to receive any dividend.

 

  16.3 The Company may pay dividends in proportion to the amount paid up on each
share where a larger amount is paid up on some shares than on others.

 

  16.4 The Board may declare and make such other distributions (in cash or in
specie) to the Members as may be lawfully made out of the assets of the Company.
No unpaid distribution shall bear interest as against the Company.

 

17. Power to Set Aside Profits

The Board may, before declaring a dividend, set aside out of the surplus or
profits of the Company, such amount as it thinks proper as a reserve to be used
to meet contingencies or for equalising dividends or for any other purpose.

 

18. Method of Payment

 

  18.1 Any dividend, interest, or other moneys payable in cash in respect of the
shares may be paid by cheque or draft sent through the post directed to the
Member at such Member’s address in the Register of Members, or to such person
and to such address as the holder may in writing direct.

 

  18.2 In the case of joint holders of shares, any dividend, interest or other
moneys payable in cash in respect of shares may be paid by cheque or draft sent
through the post directed to the address of the holder first named in the
Register of Members, or to such person and to such address as the joint holders
may in writing direct. If two or more persons are registered as joint holders of
any shares any one can give an effectual receipt for any dividend paid in
respect of such shares.

 

  18.3 The Board may deduct from the dividends or distributions payable to any
Member all moneys due from such Member to the Company on account of calls or
otherwise.

 

19. Capitalisation

 

  19.1 The Board may capitalise any amount for the time being standing to the
credit of any of the Company’s share premium or other reserve accounts or to the
credit of the profit and loss account or otherwise available for distribution by
applying such amount in paying up unissued shares to be allotted as fully paid
bonus shares pro rata to the Members.

 

  19.2 The Board may capitalise any amount for the time being standing to the
credit of a reserve account or amounts otherwise available for dividend or
distribution by applying such amounts in paying up in full, partly or nil paid
shares of those Members who would have been entitled to such amounts if they
were distributed by way of dividend or distribution.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 12

 

 

 

MEETINGS OF MEMBERS

 

20. Annual General Meetings

The annual general meeting shall be held in each year (other than the year of
incorporation) at such time and place as the President or the Chairman (if any)
or any two Directors or any Director and the Secretary or the Board shall
appoint.

 

21. Special General Meetings

The President or the Chairman (if any) or any two Directors or any Director and
the Secretary or the Board may convene a special general meeting whenever in
their judgment such a meeting is necessary.

 

22. Requisitioned General Meetings

The Board shall, on the requisition of Members holding at the date of the
deposit of the requisition not less than one-tenth of such of the paid-up share
capital of the Company as at the date of the deposit carries the right to vote
at general meetings, forthwith proceed to convene a special general meeting and
the provisions of the Act shall apply.

 

23. Notice

 

  23.1 At least five days’ notice of an annual general meeting shall be given to
each Member entitled to attend and vote thereat, stating the date, place and
time at which the meeting is to be held, that the election of Directors will
take place thereat, and as far as practicable, the other business to be
conducted at the meeting.

 

  23.2 At least five days’ notice of a special general meeting shall be given to
each Member entitled to attend and vote thereat, stating the date, time, place
and the general nature of the business to be considered at the meeting.

 

  23.3 The Board may fix any date as the record date for determining the Members
entitled to receive notice of and to vote at any general meeting.

 

  23.4 A general meeting shall, notwithstanding that it is called on shorter
notice than that specified in these Bye-laws, be deemed to have been properly
called if it is so agreed by (i) all the Members entitled to attend and vote
thereat in the case of an annual general meeting; and (ii) by a majority in
number of the Members having the right to attend and vote at the meeting, being
a majority together holding not less than 95% in nominal value of the shares
giving a right to attend and vote thereat in the case of a special general
meeting.

 

  23.5 The accidental omission to give notice of a general meeting to, or the
non-receipt of a notice of a general meeting by, any person entitled to receive
notice shall not invalidate the proceedings at that meeting.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 13

 

 

 

24. Giving Notice and Access

 

  24.1 A notice may be given by the Company to a Member:

 

a) by delivering it to such Member in person; or

 

b) by sending it by letter mail or courier to such Member’s address in the
Register of Members; or

 

c) by transmitting it by electronic means (including facsimile and electronic
mail, but not telephone) in accordance with such directions as may be given by
such Member to the Company for such purpose; or

 

d) in accordance with Bye-law 24.4.

 

  24.2 Any notice required to be given to a Member shall, with respect to any
shares held jointly by two or more persons, be given to whichever of such
persons is named first in the Register of Members and notice so given shall be
sufficient notice to all the holders of such shares.

 

  24.3 Any notice (save for one delivered in accordance with Bye-law 24.4) shall
be deemed to have been served at the time when the same would be delivered in
the ordinary course of transmission and, in proving such service, it shall be
sufficient to prove that the notice was properly addressed and prepaid, if
posted, and the time when it was posted, delivered to the courier, or
transmitted by electronic means.

 

  24.4 Where a Member indicates his consent (in a form and manner satisfactory
to the Board), to receive information or documents by accessing them on a
website rather than by other means, or receipt in this manner is otherwise
permitted by the Act, the Board may deliver such information or documents by
notifying the Member of their availability and including therein the address of
the website, the place on the website where the information or document may be
found, and instructions as to how the information or document may be accessed on
the website.

 

  24.5 In the case of information or documents delivered in accordance with
Bye-law 24.4, service shall be deemed to have occurred when (i) the Member is
notified in accordance with that Bye-law; and (ii) the information or document
is published on the website.

 

25. Postponement of General Meeting

The Secretary may postpone any general meeting called in accordance with these
Bye-laws (other than a meeting requisitioned under these Bye-laws) provided that
notice of postponement is given to the Members before the time for such meeting.
Fresh notice of the date, time and place for the postponed meeting shall be
given to each Member in accordance with these Bye-laws.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 14

 

 

 

26. Electronic Participation in Meetings

Members may participate in any general meeting by such telephonic, electronic or
other communication facilities or means as permit all persons participating in
the meeting to communicate with each other simultaneously and instantaneously,
and participation in such a meeting shall constitute presence in person at such
meeting.

 

27. Quorum at General Meetings

 

  27.1 At any general meeting two or more persons present in person and
representing in person or by proxy in excess of 50% of the total issued voting
shares in the Company throughout the meeting shall form a quorum for the
transaction of business, provided that if the Company shall at any time have
only one Member, one Member present in person or by proxy shall form a quorum
for the transaction of business at any general meeting held during such time.

 

  27.2 If within half an hour from the time appointed for the meeting a quorum
is not present, then, in the case of a meeting convened on a requisition, the
meeting shall be deemed cancelled and, in any other case, the meeting shall
stand adjourned to the same day one week later, at the same time and place or to
such other day, time or place as the Secretary may determine. Unless the meeting
is adjourned to a specific date, time and place announced at the meeting being
adjourned, fresh notice of the resumption of the meeting shall be given to each
Member entitled to attend and vote thereat in accordance with these Bye-laws.

 

28. Chairman to Preside at General Meetings

Unless otherwise agreed by a majority of those attending and entitled to vote
thereat, the Chairman, if there be one, and if not the President, if there be
one, shall act as chairman at all general meetings at which such person is
present. In their absence a chairman shall be appointed or elected by those
present at the meeting and entitled to vote.

 

29. Voting on Resolutions

 

  29.1 Subject to the Act and these Bye-laws, any question proposed for the
consideration of the Members at any general meeting shall be decided by the
affirmative votes of a majority of the votes cast in accordance with these
Bye-laws and in the case of an equality of votes the resolution shall fail.

 

  29.2 No Member shall be entitled to vote at a general meeting unless such
Member has paid all the calls on all shares held by such Member.

 

  29.3 At any general meeting a resolution put to the vote of the meeting shall,
in the first instance, be voted upon by a show of hands and, subject to any
rights or restrictions for the time being lawfully attached to any class of
shares and subject to these Bye-laws, every Member present in person and every
person holding a valid proxy at such meeting shall be entitled to one vote and
shall cast such vote by raising his hand.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 15

 

 

 

  29.4 In the event that a Member participates in a general meeting by
telephone, electronic or other communication facilities or means, the chairman
of the meeting shall direct the manner in which such Member may cast his vote on
a show of hands.

 

  29.5 At any general meeting if an amendment is proposed to any resolution
under consideration and the chairman of the meeting rules on whether or not the
proposed amendment is out of order, the proceedings on the substantive
resolution shall not be invalidated by any error in such ruling.

 

  29.6 At any general meeting a declaration by the chairman of the meeting that
a question proposed for consideration has, on a show of hands, been carried, or
carried unanimously, or by a particular majority, or lost, and an entry to that
effect in a book containing the minutes of the proceedings of the Company shall,
subject to these Bye-laws, be conclusive evidence of that fact.

 

30. Power to Demand a Vote on a Poll

 

  30.1 Notwithstanding the foregoing, a poll may be demanded by any of the
following persons:

 

a) the chairman of such meeting; or

 

b) at least three Members present in person or represented by proxy; or

 

c) any Member or Members present in person or represented by proxy and holding
between them not less than one-tenth of the total voting rights of all the
Members having the right to vote at such meeting; or

 

d) any Member or Members present in person or represented by proxy holding
shares in the Company conferring the right to vote at such meeting, being shares
on which an aggregate sum has been paid up equal to not less than one-tenth of
the total amount paid up on all such shares conferring such right.

 

  30.2 Where a poll is demanded, subject to any rights or restrictions for the
time being lawfully attached to any class of shares, every person present at
such meeting shall have one vote for each share of which such person is the
holder or for which such person holds a proxy and such vote shall be counted by
ballot as described herein, or in the case of a general meeting at which one or
more Members are present by telephone, electronic or other communication
facilities or means, in such manner as the chairman of the meeting may direct
and the result of such poll shall be deemed to be the resolution of the meeting
at which the poll was demanded and shall replace any previous resolution upon
the same matter which has been the subject of a show of hands. A person entitled
to more than one vote need not use all his votes or cast all the votes he uses
in the same way.

 

  30.3 A poll demanded for the purpose of electing a chairman of the meeting or
on a question of adjournment shall be taken forthwith. A poll demanded on any
other question shall be taken at such time and in such manner during such
meeting as the chairman (or acting chairman) of the meeting may direct. Any
business other than that upon which a poll has been demanded may be conducted
pending the taking of the poll.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 16

 

 

 

  30.4 Where a vote is taken by poll, each person physically present and
entitled to vote shall be furnished with a ballot paper on which such person
shall record his vote in such manner as shall be determined at the meeting
having regard to the nature of the question on which the vote is taken, and each
ballot paper shall be signed or initialled or otherwise marked so as to identify
the voter and the registered holder in the case of a proxy. Each person present
by telephone, electronic or other communication facilities or means shall cast
his vote in such manner as the chairman shall direct. At the conclusion of the
poll, the ballot papers and votes cast in accordance with such directions shall
be examined and counted by a committee of not less than two Members or proxy
holders appointed by the chairman for the purpose and the result of the poll
shall be declared by the chairman.

 

31. Voting by Joint Holders of Shares

In the case of joint holders, the vote of the senior who tenders a vote (whether
in person or by proxy) shall be accepted to the exclusion of the votes of the
other joint holders, and for this purpose seniority shall be determined by the
order in which the names stand in the Register of Members.

 

32. Instrument of Proxy

 

  32.1 An instrument appointing a proxy shall be in writing in substantially the
following form or such other form as the chairman of the meeting shall accept:

Proxy

Intelsat Global, Ltd. (the “Company”)

I/We, [insert names here], being a Member of the Company with [number] shares,
HEREBY APPOINT [name] of [address] or failing him, [name] of [address] to be
my/our proxy to vote for me/us at the meeting of the Members to be held on the [
] day of [ ], 200[ ] and at any adjournment thereof. (Any restrictions on voting
to be inserted here.)

 

Signed this [            ] day of [    ], 200[    ]    

 

    Member(s)    

 

  32.2 The instrument appointing a proxy must be received by the Company at the
registered office or at such other place or in such manner as is specified in
the notice convening the meeting or in any instrument of proxy sent out by the
Company in relation to the meeting at which the person named in the instrument
appointing a proxy proposes to vote, and an instrument appointing a proxy which
is not received in the manner so prescribed shall be invalid.

 

  32.3 A Member who is the holder of two or more shares may appoint more than
one proxy to represent him and vote on his behalf in respect of different
shares.

 

  32.4 The decision of the chairman of any general meeting as to the validity of
any appointment of a proxy shall be final.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 17

 

 

 

33. Representation of Corporate Member

 

  33.1 A corporation which is a Member may, by written instrument, authorise
such person or persons as it thinks fit to act as its representative at any
meeting and any person so authorised shall be entitled to exercise the same
powers on behalf of the corporation which such person represents as that
corporation could exercise if it were an individual Member, and that Member
shall be deemed to be present in person at any such meeting attended by its
authorised representative or representatives.

 

  33.2 Notwithstanding the foregoing, the chairman of the meeting may accept
such assurances as he thinks fit as to the right of any person to attend and
vote at general meetings on behalf of a corporation which is a Member.

 

34. Adjournment of General Meeting

The chairman of a general meeting may, with the consent of the Members at any
general meeting at which a quorum is present, and shall if so directed by the
meeting, adjourn the meeting. Unless the meeting is adjourned to a specific
date, place and time announced at the meeting being adjourned, fresh notice of
the date, place and time for the resumption of the adjourned meeting shall be
given to each Member entitled to attend and vote thereat in accordance with
these Bye-laws.

 

35. Written Resolutions

 

  35.1 Subject to these Bye-laws, anything which may be done by resolution of
the Company in general meeting or by resolution of a meeting of any class of the
Members may, without a meeting be done by written resolution in accordance with
this Bye-law.

 

  35.2 Notice of a written resolution shall be given, and a copy of the
resolution shall be circulated to all Members who would be entitled to attend a
meeting and vote thereon. The accidental omission to give notice to, or the
non-receipt of a notice by, any Member does not invalidate the passing of a
resolution.

 

  35.3 A written resolution is passed when it is signed by, or in the case of a
Member that is a corporation, on behalf of, the Members who at the date that the
notice is given represent such majority of votes as would be required if the
resolution was voted on at a meeting of Members at which all Members entitled to
attend and vote thereat were present and voting.

 

  35.4 A resolution in writing may be signed in any number of counterparts

 

  35.5 A resolution in writing made in accordance with this Bye-law is as valid
as if it had been passed by the Company in general meeting or by a meeting of
the relevant class of Members, as the case may be, and any reference in any
Bye-law to a meeting at which a resolution is passed or to Members voting in
favour of a resolution shall be construed accordingly.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 18

 

 

 

  35.6 A resolution in writing made in accordance with this Bye-law shall
constitute minutes for the purposes of the Act.

 

  35.7 This Bye-law shall not apply to:

 

a) a resolution passed to remove an Auditor from office before the expiration of
his term of office; or

 

b) a resolution passed for the purpose of removing a Director before the
expiration of his term of office.

 

  35.8 For the purposes of this Bye-law, the effective date of the resolution is
the date when the resolution is signed by, or in the case of a Member that is a
corporation whether or not a company within the meaning of the Act, on behalf
of, the last Member whose signature results in the necessary voting majority
being achieved and any reference in any Bye-law to the date of passing of a
resolution is, in relation to a resolution made in accordance with this Bye-law,
a reference to such date.

 

36. Directors Attendance at General Meetings

The Directors shall be entitled to receive notice of, attend and be heard at any
general meeting.

DIRECTORS AND OFFICERS

 

37. Election of Directors

 

  37.1 The Board of Directors shall be elected or appointed in the first place
at the statutory meeting of the Company and thereafter, except in the case of a
casual vacancy, at the annual general meeting or at any special general meeting
called for that purpose.

 

  37.2 At any general meeting the Members may authorise the Board to fill any
vacancy in their number left unfilled at a general meeting.

 

38. Number of Directors

The Board shall consist of not less than two Directors or such number in excess
thereof as the Members may determine.

 

39. Term of Office of Directors

Directors shall hold office for such term as the Members may determine or, in
the absence of such determination, until the next annual general meeting or
until their successors are elected or appointed or their office is otherwise
vacated.

 

40. Alternate Directors

 

  40.1 At any general meeting, the Members may elect a person or persons to act
as a Director in the alternative to any one or more Directors or may authorise
the Board to appoint such Alternate Directors.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 19

 

 

 

  40.2 Unless the Members otherwise resolve, any Director may appoint a person
or persons to act as a Director in the alternative to himself by notice
deposited with the Secretary. Any person so elected or appointed shall have all
the rights and powers of the Director or Directors for whom such person is
appointed in the alternative provided that such person shall not be counted more
than once in determining whether or not a quorum is present.

 

  40.3 An Alternate Director shall be entitled to receive notice of all meetings
of the Board and to attend and vote at any such meeting at which a Director for
whom such Alternate Director was appointed in the alternative is not personally
present and generally to perform at such meeting all the functions of such
Director for whom such Alternate Director was appointed.

 

  40.4 An Alternate Director shall cease to be such if the Director for whom he
was appointed to act as a Director in the alternative ceases for any reason to
be a Director, but he may be re-appointed by the Board as an alternate to the
person appointed to fill the vacancy in accordance with these Bye-laws.

 

41. Removal of Directors

 

  41.1 The Members entitled to vote for the election of Directors may, at any
special general meeting convened and held in accordance with these Bye-laws,
remove a Director.

 

  41.2 If a Director is removed from the Board under this Bye-law the Members
may fill the vacancy at the meeting at which such Director is removed. In the
absence of such election or appointment, the Board may fill the vacancy.

 

42. Vacancy in the Office of Director

 

  42.1 The office of Director shall be vacated if the Director:

 

a) is removed from office pursuant to these Bye-laws or is prohibited from being
a Director by law;

 

b) is or becomes bankrupt, or makes any arrangement or composition with his
creditors generally;

 

c) is or becomes of unsound mind or dies; or

 

d) resigns his office by notice to the Company.

 

  42.2 The Board shall have the power to appoint any person as a Director to
fill a vacancy on the Board occurring as a result of the death, disability,
disqualification or resignation of any Director and to appoint an Alternate
Director to any Director so appointed.

 

43. Remuneration of Directors

The remuneration (if any) of the Directors shall be determined by the Company in
general meeting and shall be deemed to accrue from day to day. The Directors may
also be paid all travel, hotel and other expenses properly incurred by them in
attending and returning from the meetings of the Board, any committee appointed
by the Board, general meetings, or in connection with the business of the
Company or their duties as Directors generally.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 20

 

 

 

44. Defect in Appointment

All acts done in good faith by the Board, any Director, a member of a committee
appointed by the Board, any person to whom the Board may have delegated any of
its powers, or any person acting as a Director shall, notwithstanding that it be
afterwards discovered that there was some defect in the appointment of any
Director or person acting as aforesaid, or that he was, or any of them were,
disqualified, be as valid as if every such person had been duly appointed and
was qualified to be a Director or act in the relevant capacity.

 

45. Directors to Manage Business

The business of the Company shall be managed and conducted by the Board. In
managing the business of the Company, the Board may exercise all such powers of
the Company as are not, by the Act or by these Bye-laws, required to be
exercised by the Company in general meeting.

 

46. Powers of the Board of Directors

The Board may:

 

a) appoint, suspend, or remove any manager, secretary, clerk, agent or employee
of the Company and may fix their remuneration and determine their duties;

 

b) exercise all the powers of the Company to borrow money and to mortgage or
charge its undertaking, property and uncalled capital, or any part thereof, and
may issue debentures, debenture stock and other securities whether outright or
as security for any debt, liability or obligation of the Company or any third
party;

 

c) appoint one or more Directors to the office of managing director or chief
executive officer of the Company, who shall, subject to the control of the
Board, supervise and administer all of the general business and affairs of the
Company;

 

d) appoint a person to act as manager of the Company’s day-to-day business and
may entrust to and confer upon such manager such powers and duties as it deems
appropriate for the transaction or conduct of such business;

 

e) by power of attorney, appoint any company, firm, person or body of persons,
whether nominated directly or indirectly by the Board, to be an attorney of the
Company for such purposes and with such powers, authorities and discretions (not
exceeding those vested in or exercisable by the Board) and for such period and
subject to such conditions as it may think fit and any such power of attorney
may contain such provisions for the protection and convenience of persons
dealing with any such attorney as the Board may think fit and may also authorise
any such attorney to sub-delegate all or any of the powers, authorities and
discretions so vested in the attorney;

 

f) procure that the Company pays all expenses incurred in promoting and
incorporating the Company;



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 21

 

 

 

g) delegate any of its powers (including the power to sub-delegate) to a
committee of one or more persons appointed by the Board which may consist partly
or entirely of non-Directors, provided that every such committee shall conform
to such directions as the Board shall impose on them and provided further that
the meetings and proceedings of any such committee shall be governed by the
provisions of these Bye-laws regulating the meetings and proceedings of the
Board, so far as the same are applicable and are not superseded by directions
imposed by the Board;

 

h) delegate any of its powers (including the power to sub-delegate) to any
person on such terms and in such manner as the Board may see fit;

 

i) present any petition and make any application in connection with the
liquidation or reorganisation of the Company;

 

j) in connection with the issue of any share, pay such commission and brokerage
as may be permitted by law; and

 

k) authorise any company, firm, person or body of persons to act on behalf of
the Company for any specific purpose and in connection therewith to execute any
deed, agreement, document or instrument on behalf of the Company.

 

47. Register of Directors and Officers

The Board shall cause to be kept in one or more books at the registered office
of the Company a Register of Directors and Officers and shall enter therein the
particulars required by the Act.

 

48. Appointment of Officers

The Board may appoint such officers (who may or may not be Directors) as the
Board may determine.

 

49. Appointment of Secretary

The Secretary shall be appointed by the Board from time to time.

 

50. Duties of Officers

The Officers shall have such powers and perform such duties in the management,
business and affairs of the Company as may be delegated to them by the Board
from time to time. Notwithstanding the foregoing, the Officers shall not
authorise any of the actions described in Annex I without first obtaining the
approval of the Board, as contemplated by Schedule C of the SL Shareholders
Agreement.

 

51. Remuneration of Officers

The Officers shall receive such remuneration as the Board may determine.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 22

 

 

 

52. Conflicts of Interest

 

  52.1 Any Director, or any Director’s firm, partner or any company with whom
any Director is associated, may act in any capacity for, be employed by or
render services to the Company and such Director or such Director’s firm,
partner or company shall be entitled to remuneration as if such Director were
not a Director. Nothing herein contained shall authorise a Director or
Director’s firm, partner or company to act as Auditor to the Company.

 

  52.2 A Director who is directly or indirectly interested in a contract or
proposed contract or arrangement with the Company shall declare the nature of
such interest as required by the Act.

 

  52.3 Following a declaration being made pursuant to this Bye-law, and unless
disqualified by the chairman of the relevant Board meeting, a Director may vote
in respect of any contract or proposed contract or arrangement in which such
Director is interested and may be counted in the quorum for such meeting.

 

53. Indemnification and Exculpation of Directors and Officers

 

  53.1 The Directors, Secretary and other Officers (such term to include any
person appointed to any committee by the Board) for the time being acting in
relation to any of the affairs of the Company, any subsidiary thereof, and the
liquidator or trustees (if any) for the time being acting in relation to any of
the affairs of the Company or any subsidiary thereof and every one of them, and
their heirs, executors and administrators, shall be indemnified and secured
harmless out of the assets of the Company from and against all actions, costs,
charges, losses, damages and expenses which they or any of them, their heirs,
executors or administrators, shall or may incur or sustain by or by reason of
any act done, concurred in or omitted in or about the execution of their duty,
or supposed duty, or in their respective offices or trusts, and none of them
shall be answerable for the acts, receipts, neglects or defaults of the others
of them or for joining in any receipts for the sake of conformity, or for any
bankers or other persons with whom any moneys or effects belonging to the
Company shall or may be lodged or deposited for safe custody, or for
insufficiency or deficiency of any security upon which any moneys of or
belonging to the Company shall be placed out on or invested, or for any other
loss, misfortune or damage which may happen in the execution of their respective
offices or trusts, or in relation thereto, PROVIDED THAT this indemnity shall
not extend to any matter in respect of any fraud or dishonesty which may attach
to any of the said persons. Each Member agrees to waive any claim or right of
action such Member might have, whether individually or by or in the right of the
Company, against any Director or Officer on account of any action taken by such
Director or Officer, or the failure of such Director or Officer to take any
action in the performance of his duties with or for the Company or any
subsidiary thereof, PROVIDED THAT such waiver shall not extend to any matter in
respect of any fraud or dishonesty which may attach to such Director or Officer.

 

  53.2 The Company may purchase and maintain insurance for the benefit of any
Director or Officer against any liability incurred by him under the Act in his
capacity as a Director or Officer or indemnifying such Director or Officer in
respect of any loss arising or liability attaching to him by virtue of any rule
of law in respect of any negligence, default, breach of duty or breach of trust
of which the Director or Officer may be guilty in relation to the Company or any
subsidiary thereof.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 23

 

 

 

  53.3 The Company may advance moneys to a Director or Officer for the costs,
charges and expenses incurred by the Director or Officer in defending any civil
or criminal proceedings against him, on condition that the Director or Officer
shall repay the advance if any allegation of fraud or dishonesty is proved
against him.

MEETINGS OF THE BOARD OF DIRECTORS

 

54. Board Meetings

The Board may meet for the transaction of business, adjourn and otherwise
regulate its meetings as it sees fit. A resolution put to the vote at a meeting
of the Board shall be carried by the affirmative votes of a majority of the
votes cast and in the case of an equality of votes the resolution shall fail.

 

55. Notice of Board Meetings

A Director may, and the Secretary on the requisition of a Director shall, at any
time summon a meeting of the Board. Notice of a meeting of the Board shall be
deemed to be duly given to a Director if it is given to such Director verbally
(including in person or by telephone) or otherwise communicated or sent to such
Director by post, electronic means or other mode of representing words in a
visible form at such Director’s last known address or in accordance with any
other instructions given by such Director to the Company for this purpose.

 

56. Electronic Participation in Meetings

Directors may participate in any meeting by such telephonic, electronic or other
communication facilities or means as permit all persons participating in the
meeting to communicate with each other simultaneously and instantaneously, and
participation in such a meeting shall constitute presence in person at such
meeting.

 

57. Quorum at Board Meetings

The quorum necessary for the transaction of business at a meeting of the Board
shall be two Directors.

 

58. Board to Continue in the Event of Vacancy

The Board may act notwithstanding any vacancy in its number but, if and so long
as its number is reduced below the number fixed by these Bye-laws as the quorum
necessary for the transaction of business at meetings of the Board, the
continuing Directors or Director may act for the purpose of (i) summoning a
general meeting; or (ii) preserving the assets of the Company.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 24

 

 

 

59. Chairman to Preside

Unless otherwise agreed by a majority of the Directors attending, the Chairman,
if there be one, and if not, the President , if there be one, shall act as
chairman at all meetings of the Board at which such person is present. In their
absence a chairman shall be appointed or elected by the Directors present at the
meeting.

 

60. Written Resolutions

A resolution signed by all the Directors, which may be in counterparts, shall be
as valid as if it had been passed at a meeting of the Board duly called and
constituted, such resolution to be effective on the date on which the last
Director signs the resolution. For the purposes of this Bye-law only, “the
Directors” shall not include an Alternate Director.

 

61. Validity of Prior Acts of the Board

No regulation or alteration to these Bye-laws made by the Company in general
meeting shall invalidate any prior act of the Board which would have been valid
if that regulation or alteration had not been made.

CORPORATE RECORDS

 

62. Minutes

The Board shall cause minutes to be duly entered in books provided for the
purpose:

 

a) of all elections and appointments of Officers;

 

b) of the names of the Directors present at each meeting of the Board and of any
committee appointed by the Board; and

 

c) of all resolutions and proceedings of general meetings of the Members,
meetings of the Board, meetings of managers and meetings of committees appointed
by the Board.

 

63. Place Where Corporate Records Kept

Minutes prepared in accordance with the Act and these Bye-laws shall be kept by
the Secretary at the registered office of the Company.

 

64. Form and Use of Seal

 

  64.1 The Company may adopt a seal in such form as the Board may determine. The
Board may adopt one or more duplicate seals for use in or outside Bermuda.

 

  64.2 A seal may, but need not, be affixed to any deed, instrument, share
certificate or document, and if the seal is to be affixed thereto, it shall be
attested by the signature of (i) any Director, or (ii) any Officer, or (iii) the
Secretary, or (iv) any person authorised by the Board for that purpose.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 25

 

 

 

  64.3 A Resident Representative may, but need not, affix the seal of the
Company to certify the authenticity of any copies of documents.

ACCOUNTS

 

65. Books of Account

 

  65.1 The Board shall cause to be kept proper records of account with respect
to all transactions of the Company and in particular with respect to:

 

a) all amounts of money received and expended by the Company and the matters in
respect of which the receipt and expenditure relates;

 

b) all sales and purchases of goods by the Company; and

 

c) all assets and liabilities of the Company.

 

  65.2 Such records of account shall be kept at the registered office of the
Company, or subject to the Act, at such other place as the Board thinks fit and
shall be available for inspection by the Directors during normal business hours.

 

66. Financial Year End

The financial year end of the Company may be determined by resolution of the
Board and failing such resolution shall be 31st December in each year.

AUDITS

 

67. Annual Audit

Subject to any rights to waive laying of accounts or appointment of an Auditor
pursuant to the Act, the accounts of the Company shall be audited at least once
in every year.

 

68. Appointment of Auditor

 

  68.1 Subject to the Act, at the annual general meeting or at a subsequent
special general meeting in each year, an independent representative of the
Members shall be appointed by them as Auditor of the accounts of the Company.

 

  68.2 The Auditor may be a Member but no Director, Officer or employee of the
Company shall, during his continuance in office, be eligible to act as an
Auditor of the Company.

 

69. Remuneration of Auditor

Save in the case of an Auditor appointed pursuant to Bye-law 74, the
remuneration of the Auditor shall be fixed by the Company in general meeting or
in such manner as the Members may determine. In the case of an Auditor appointed
pursuant to Bye-law 74, the remuneration of the Auditor shall be fixed by the
Board.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 26

 

 

 

70. Duties of Auditor

 

  70.1 The financial statements provided for by these Bye-laws shall be audited
by the Auditor in accordance with generally accepted auditing standards. The
Auditor shall make a written report thereon in accordance with generally
accepted auditing standards.

 

  70.2 The generally accepted auditing standards referred to in this Bye-law may
be those of a country or jurisdiction other than Bermuda or such other generally
accepted auditing standards as may be provided for in the Act. If so, the
financial statements and the report of the Auditor shall identify the generally
accepted auditing standards used.

 

71. Access to Records

The Auditor shall at all reasonable times have access to all books kept by the
Company and to all accounts and vouchers relating thereto, and the Auditor may
call on the Directors or Officers of the Company for any information in their
possession relating to the books or affairs of the Company.

 

72. Financial Statements

Subject to any rights to waive laying of accounts pursuant to the Act, financial
statements as required by the Act shall be laid before the Members in general
meeting. A resolution in writing made in accordance with Bye-law 35 receiving,
accepting, adopting, approving or otherwise acknowledging financial statements
shall be deemed to be the laying of such statements before the Members in
general meeting.

 

73. Distribution of Auditor’s Report

The report of the Auditor shall be submitted to the Members in general meeting.

 

74. Vacancy in the Office of Auditor

The Board may fill any casual vacancy in the office of the auditor.

VOLUNTARY WINDING-UP AND DISSOLUTION

 

75. Winding-Up

If the Company shall be wound up the liquidator may, with the sanction of a
resolution of the Members, divide amongst the Members in specie or in kind the
whole or any part of the assets of the Company (whether they shall consist of
property of the same kind or not) and may, for such purpose, set such value as
he deems fair upon any property to be divided as aforesaid and may determine how
such division shall be carried out as between the Members or different classes
of Members. The liquidator may, with the like sanction, vest the whole or any
part of such assets in the trustees upon such trusts for the benefit of the
Members as the liquidator shall think fit, but so that no Member shall be
compelled to accept any shares or other securities or assets whereon there is
any liability.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 27

 

 

 

CHANGES TO CONSTITUTION

 

76. Changes to Bye-laws

No Bye-law may be rescinded, altered or amended and no new Bye-law may be made
save in accordance with the Act and until the same has been approved by a
resolution of the Board and by a resolution of the Members.

 

77. Changes to the Memorandum of Association

No alteration or amendment to the Memorandum of Association may be made save in
accordance with the Act and until same has been approved by a resolution of the
Board and by a resolution of the Members.

 

78. Discontinuance

The Board may exercise all the powers of the Company to discontinue the Company
to a jurisdiction outside Bermuda pursuant to the Act.



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 28

 

 

 

ANNEX I

BYE-LAW 50

(i) The actions set forth in (a) to (p) below shall not be taken, authorized,
approved or implemented by any officer or employee of the Company or, where
applicable, by the board, any officer or any employee of any subsidiary of the
Company, unless approved by the Board (or any duly constituted committee of the
Board), and to the extent that any of the following actions are taken without
such approval, they will be deemed void:

(a) hiring or terminating the employment of, changing in any material respect
the compensation (whether in the form of salary, bonus, equity, or otherwise,
but excluding compensation arising from benefits available to employees of the
Company or its subsidiaries generally) of, or extending any loan or form of
credit (other than ordinary course advances for business travel or other
business purposes) to or on behalf of, any member of the Executive Committee
(presently consisting of the CEO, the COO, the CFO, and the GC) of the Company;

(b) the adoption, material amendment, or termination of any material employee
benefits plan or material pension plan, except after consultation with the
Board;

(c) the approval of the budget for each fiscal year of the Company (the “Annual
Budget”), and the approval of any strategic or multiyear business plan for the
Company;

(d) the authorization or incurrence of capital or operating expenditures that in
the aggregate are in excess of 10% in excess of the amounts specified in the
Annual Budget;

(e) the commencement or settlement of any claim, arbitration or litigation in
relating to losses or liabilities in an aggregate amount in excess of $10
million, other than, in the ordinary course of business, including the
commencement or settlement of any collection action against, or any claim in a
bankruptcy or insolvency (or similar) proceeding involving, any current or
former customer of the Company or any of its subsidiaries;

(f) the acquisition of any asset or entity, or the sale, lease or disposal of,
or the incurrence of any lien with respect to, any of the assets of the Company
and its subsidiaries, in each case outside of the ordinary course of business
and involving a transaction value that is in excess of $100 million individually
or in the aggregate;

(g) the incurrence of indebtedness in excess of $50 million, other than in the
ordinary course of business;

(h) the material amendment, or the alteration in any material respect, of any
financing document, or the entering into of any new loan or loan facility that
materially refinances the indebtedness underlying any of such financing
documents;

(i) issuances of equity securities (or securities convertible into equity
securities) of the Company, other than an issuance pursuant to a public
offering;

(j) declaration or payment of cash or other dividends or any other distribution
on the equity interests of the Company or any subsidiary, other than dividends
or other distributions (i) by a wholly-owned subsidiary to the Company and its
wholly-owned subsidiaries or (ii) required



--------------------------------------------------------------------------------

Intelsat Global, Ltd.    Page 29

 

 

 

to service the indebtedness of the Company and any of its subsidiaries incurred
in connection with the Transaction, outstanding upon the consummation thereof,
or the incurrence of which was previously approved by the Board;

(k) retention of any financial or legal adviser in connection with a proposed
material acquisition, sale, joint venture or other strategic transaction outside
the ordinary course of business;

(l) material changes to the nature of the business of Intelsat and its
subsidiaries, taken as a whole, separate and distinct from the business
conducted by Intelsat and its subsidiaries upon consummation of the Transaction;

(m) any change in the entity classification of the Company for U.S. federal
income tax purposes;

(n) any amendment to the Memorandum of Association or Bye-laws of the Company;

(o) voluntary dissolution or liquidation of the Company or Intelsat Holdings,
Ltd.;

(p) entering into any transaction or a series of related transactions on behalf
of the Company or its subsidiaries, on the one hand, and BC Partners Limited,
the BC Investors (as defined in the Shareholders Agreement, dated as of
February 4, 2008 (the “Shareholders Agreement”), by and among the Company, the
shareholders listed on Schedule A thereto, the shareholders listed on Schedule B
thereto and the shareholders listed on Schedule C thereto) or any of their
Affiliates, on the other hand, except for: (i) the Monitoring Fee Agreement,
dated February 4, 2008, by and among Intelsat (Bermuda), Ltd., BC Partners
Limited and Silver Lake Management Company III, L.L.C.; the Shareholders
Agreement; or the SPA; (ii) customary indemnification or reimbursement
agreements; or (iii) transactions with portfolio companies of BC Partners
Limited, the BC Investors (as defined in the Shareholders Agreement) or any of
their Affiliates entered into in the ordinary course of business, consistent
with past practice and on an arm’s length basis. (For purposes of this
paragraph, “Affiliate” shall mean any person, directly or indirectly
controlling, controlled by or under common control with such person. For these
purposes, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such person,
whether through ownership of voting securities, by contract or otherwise.); and

(q) provided, however, that none of (f), (g), and (h) shall apply to
transactions among wholly owned (directly or indirectly) subsidiaries of the
Company.